Citation Nr: 0030301	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  91-37 566	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple joint post-
traumatic arthritis under the provisions for former prisoners 
of war.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from July 1942 to November 
1945, and from March 1948 to February 1955.  He was a 
prisoner of war (POW) of the North Korean government from 
November 1950 to September 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) in July 1991, on appeal of a decision by the 
New York, New York, Regional Office (RO).  The Board remanded 
the case for additional development of the evidence in 
October 1991.  The case was returned to the Board in March 
1992, and in August 1992, the Board denied the claim.  The 
appellant requested reconsideration of the Board's denial, 
which was granted in January 1993, pursuant to 38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 2000).  

In May 1994, an expanded reconsideration panel of the Board 
denied the appellant's claim.  The Board's reconsideration 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court").  In March 1995, the appellant and the 
Secretary of Veterans Affairs (Secretary) filed a joint 
motion to vacate the Board's May 1994 decision and remand the 
case for further evidentiary development and readjudication 
of the claim.  The Court subsequently granted the joint 
motion for remand and vacated the Board's May 1994 decision.

In the joint motion for remand, the Secretary and the 
appellant stated that the Department of Veterans Affairs (VA) 
examination of December 1991 did not include the medical 
opinion requested in the Board's October 1991 remand and was 
otherwise incomplete.  Additionally, the Secretary and the 
appellant provided that the Board should instruct the RO to 
advise the appellant that he could submit alternative forms 
of evidence, including his own statements and testimony, to 
show that he sustained joint trauma "either while in service 
or while he was held prisoner" by the North Korean 
government.

Consequently, in June 1995, an expanded panel of the Board 
remanded the case for further development, including 
additional VA orthopedic examination.  Following its review 
of the results of the requested VA examination and the other 
evidence of record, the RO again denied service connection 
for arthritis of the back, toes, and right wrist under the 
provisions for former prisoners of war in supplemental 
statements of the case issued in June and July 1999, and the 
case has now been returned to the Board. 

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 2000); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  
Another expanded reconsideration panel of the Board has now 
reviewed the results and opinions arising out of the 
requested orthopedic examination and subsequent actions by 
the RO, and has determined that remand for further 
development of this matter is again warranted.

The Board additionally notes that following the recent July 
1999 rating decision which adjudicated issues including 
entitlement to service connection for arthritis of the back 
as secondary to service-connected lumbosacral strain and an 
increased evaluation for lumbosacral strain, a November 1999 
VA Form 9 specifically focused on the issue of entitlement to 
service connection for multiple joint post-traumatic 
arthritis, in accordance with the provisions applicable to 
former prisoners of war.  The Board observes that while a 
later brief filed by the veteran's representative in August 
2000 does express disagreement with the RO's denial of 
service connection for arthritis of the back as secondary to 
lumbosacral strain and an increased evaluation for this 
service-connected disability, it is filed more than a year 
after the July 1999 rating decision.  Therefore, it can not 
constitute a notice of disagreement with respect to the July 
1999 rating decision.

The Board would further note, however, that the 
representative's August 2000 brief also asserts that the July 
1999 rating decision contained error in its failure to 
account for an earlier September 1987 rating decision that 
granted service connection for arthritis as secondary to 
lumbosacral strain when it denied service connection for 
arthritis of the back on a secondary basis.  The Board also 
must point out that the record does not reflect a timely 
appeal following the RO's September 1987 rating decision, 
which therefore became final and binding.  There is nothing 
in the record that indicates that the RO took any action to 
sever service connection for arthritis of the back on a 
secondary basis.  Thus, in view of the fact that the July 
1999 rating decision is now also final and binding, the Board 
finds that the August 2000 statements of the veteran's 
representative constitute a claim that the July 1999 rating 
decision contained clear and unmistakable error (CUE).  This 
issue has not been developed for appellate review and is 
referred back to the RO for appropriate disposition.


REMAND

In the Board's remand of June 1995, the Board specifically 
requested that the requested VA orthopedic examination 
include X-rays of the feet, all joints, and all portions of 
the spine.  In addition, the examiner was requested to 
provide an opinion as to whether in-service trauma can be 
ruled out as the cause of any arthritis or other pathology 
found, and to comment on the significance of December 1991 X-
rays of the veteran's left wrist, elbows, shoulders, ankles, 
knees, and hips.  A review of the report from the April 1999 
joints examination reflects that "X-ray from 19[9]1 shows 
moderate ligamentive arthritis of both hips, knees, ankles 
and spine," and a diagnosis that included polyarthritis 
status post gunshots.  Assuming that the examiner was 
referring to X-rays from 1991, there is no indication in the 
report that additional X-rays of the feet, all joints, and 
all portions of the spine were obtained.  Thereafter, in an 
addendum report dated in June 1999, the same VA joints 
examiner opined that "[i]n service trauma is not in my 
opinion the cause of arthritis of the back, toes and right 
wrist, and they do not have anything to do with his degree of 
disability," without any reference to any X-ray or other 
clinical findings in support of this opinion.  

If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999).  Moreover, it is apparent that 
requested X-rays were not obtained, and that the April 1999 
VA joints examiner did not comment on the significance of 
1991 X-rays as to his opinions as was specifically requested 
in the Board's remand of June 1995.  In addition, the April 
1999 joints examiner stated that in-service trauma is not the 
cause of arthritis of the back, toes, and right wrist and 
they do not have anything to do with his degree of 
disability.  The Board must point out that the remand, 
following the dictates of the joint motion that is now the 
"law of the case," mandated that the opinion be expressed 
in terms of whether the in service trauma could be "ruled 
out" as a cause of arthritis or any other pathology found.  
Chisem v. Brown, 8 Vet. App. 374 (1995); Browder v. Brown, 5 
Vet. App. 268 (1993).  Thus, it is imperative that the 
physician provides an opinion specifically stating whether or 
not in-service trauma can be "ruled out" as the cause of 
any arthritis or other pathology found.  Consequently, the 
Board finds that it is constrained under multiple authorities 
to once again remand this matter for further medical 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the veteran is already service 
connected for residuals of frozen feet pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999), that relates to 
residuals of cold injury, and that there is already X-ray 
evidence of arthritis of the feet.  Therefore, the arthritic 
changes in the feet would be deemed part of the veteran's 
cold injury disability for rating purposes under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  63 Fed. Reg. 37778-79 (1998).  
This would thus seem to make the claim for service connection 
for traumatic arthritis of the feet moot, since the new 
rating criteria require rating osteoarthritis of the feet 
under either Diagnostic Code 7122 or, according to Note 1 of 
that Diagnostic Code, under separate code if other 
disabilities are diagnosed as the residual effects of cold 
injury.  In order to apply properly these rating criteria, 
the Board finds that the examiner should also furnish a 
medical opinion as to the degree of medical probability, 
expressed in percent terms if feasible, that arthritis of the 
feet is a residual effect of cold injury during service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should make arrangements to 
obtain new X-rays of the veteran's feet, 
all joints, and all portions of the 
spine, if this has not already been 
accomplished in accordance with the 
directive in the Board's 1995 remand.  
This may be performed in conjunction with 
the examination in paragraph 3 below, but 
if so, the reports must be made available 
and reviewed by the physician prior to 
the formulation of the opinions requested 
in paragraph 3 below.

3.  After the aforementioned X-rays have 
been obtained and the X-ray reports 
received, or alternatively in conjunction 
with these X-ray studies, the RO should 
make appropriate arrangements for another 
VA orthopedic examination by a suitably 
qualified physician.  After review of the 
record, including the X-ray studies, and 
the examination, the physician should 
provide an opinion as to whether in-
service trauma can be ruled out as the 
cause of any arthritis or other pathology 
found on examination.  The opinion must 
expressly address and use the terminology 
as to whether the in service trauma can 
be "ruled out" as a cause of arthritis 
or other disability.  The opinion must 
also expressly address the significance 
of the 1991 X-rays of the left wrist, 
both elbows, both shoulders, both ankles, 
both knees and both hips.  In addition, 
the examiner is requested to provide the 
degree of medical probability, expressed 
in percent terms if feasible, that 
arthritis of the feet is a residual 
effect of cold injury during service.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, such as the 
April 1999 VA joints examination report 
and June 1999 addendum report, copies of 
all X-ray reports, and copies of all 
previous remands, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  If the examiner is unable now 
to formulate an opinion without further 
examination or testing, appropriate 
action should be initiated to obtain that 
additional development.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that any requested 
examination and required opinions are in 
compliance with the Board's remands and 
if they are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the appellant's 
claim, giving due consideration to all 
pertinent laws, regulations and Court 
decisions, including, but not limited to, 
38 U.S.C.A. §§ 1112(b), 1154(b), 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.304(d), (e), 3.307(d) (1999); 
Sheets v. Derwinski, 2 Vet. App. 512, 
514-515 (1992); Yabut v. Brown, 6 Vet. 
App. 79, 84-85 (1993).  The attention of 
the RO is also invited to the discussions 
above with regard to the significance of 
the grant of service connection for 
residuals of frozen feet, and the 
adjudicative determination in September 
1987 granting service connection for 
arthritis of the lumbosacral spine. 

If the benefits sought on appeal (for which a valid notice of 
disagreement has been filed) are not granted in full, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


			
                   GARY L. GICK                                           
J. F. GOUGH 


		
	JOHN E. ORMOND, JR. 


			
             RICHARD B. FRANK                                       
LEO W. TOBIN


		
                                                            
J. E. DAY

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




